Response to Amendment
The amendment filed July 12, 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 20, 2022. 
Claims 1-5 and 8-19 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 8 to include the allowable subject matter of previous claim 20, which the examiner indicated as allowable in the previous Non-Final Rejection filed June 20, 2022. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 and its depending claims 2-5, the prior art fails to teach that the cutting tool is arranged on a conical external surface of the conical threaded ring, and the conical threaded ring is arranged at least partially in the conically shaped recess. While the prior arts:
Herbert teaches (Fig. 1-10): A coupling (col. 3, lines 13-18; Fig. 1) comprising: at least one tension-transferring and/or compression-transferring rod (15), at least one pressure plate (29) comprising a cutting tool (17), which comprises at least one blade (40) and a central conically shaped recess (annotated Fig. 10 below), and at least one threaded ring (19), which comprises an internal thread (52) and is slit in a longitudinal direction (Fig. 6 and 9), wherein the rod (15) comprises an external thread (54) onto which the threaded ring (19) is screwed (col. 5, lines 3-7; Fig. 6 and 9); and
Sprave teaches (Fig. 4C): An articulated coupling (para. 0001) with a conically shaped ring (13b) that can be used to modify the threaded ring of Herbert,
the examiner finds no obvious reason to modify Herbert’s cutting tool (17) such that it is arranged on a conical external surface of a conical threaded ring (19), and further modify the conical threaded ring (19) to be arranged at least partially in the conically shaped recess (annotated Fig. 10 below). Such a modification would require improper hindsight reasoning. Further, repositioning the threaded ring (19) of Herbert such that the cutting tool (17) is on its external surface would require a repositioning of the threaded ring in addition to Sprave’s modification of making the ring conical in shape.
Regarding claim 9 and its depending claims 10-15, the prior art fails to teach the methods of arranging the cutting tool on a conical external surface of the conical threaded ring and pressing the conical threaded ring into the conically shaped recess. While the prior arts:
Herbert teaches (Fig. 1-10): A method for conversion of energy by means of a coupling (col. 3, lines 13-18; Fig. 1), the method comprising- providing at least one tension-transferring and/or compression-transferring rod (15), wherein the rod (15) comprises an external thread (54); providing at least one pressure plate (29), said plate (29) comprising a cutting tool (17), which comprises at least one blade (40) and a central conically shaped recess (annotated Fig. 10 below), and providing at least one threaded ring (19), which comprises an internal thread (52) and is slit in a longitudinal direction (Fig. 6 and 9), screwing the external thread (54) of the rod (15) onto the threaded ring (19), wherein in case of an overload force being applied to the pressure plate (29), said plate (29) is displaced on the rod (15)(Fig. 9-10); and 
Sprave teaches (Fig. 4C): An articulated coupling (para. 0001) with a conically shaped ring (13b) that can be used to modify the threaded ring of Herbert, 
the examiner finds no obvious reason to modify Herbert’s cutting tool (17) such that it is arranged on a conical external surface of a conical threaded ring (19), and further modify the conical threaded ring (19) to be pressed into the conically shaped recess (annotated Fig. 10 below). Such a modification would require improper hindsight reasoning. Further, repositioning the threaded ring (19) of Herbert such that the cutting tool (17) is on its external surface would require a repositioning of the threaded ring in addition to Sprave’s modification of making the ring conical in shape.
Regarding claim 8 and its dependent claims 16-19, the prior art fails to teach that the conical ring is displaceable on the external thread of the rod in the longitudinal direction by means of a force. While Herbert further (Fig. 1-10): screwing the threaded ring (19) to the external thread (54) of the rod (15) comprises: screwing the threaded ring (19) to the external thread (54) of the rod (15), the examiner finds no obvious reason to modify the conical ring to displaceable on the external thread of the rod in the longitudinal direction by means of a force. Such a modification would require improper hindsight reasoning. Further, this modification would teach against Herbert, since Herbert discloses “the force will be resisted by the threaded coupling of the second body 15 to the second guide ring 19 which is rigidly attached to the first body 14 via shearable bolts 47” (col. 5, lines 61-64) and “in the case of an emergency or a collision, the forces tending to relatively move the first and second bodies approach and then exceed about 75,000 pounds, then the shearable bolts 47 will shear and relative movement of the first and second bodies will take place as seen in FIG. 10” (col. 5, line 67 —col. 6, line 5; Fig. 9-10). Therefore, Herbert’s ring is not designed to be displaceable on the external thread of the rod, even when subjected to extreme forces that would shear the shearable bolts 47 as shown in Fig. 10. 

    PNG
    media_image1.png
    548
    624
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617